Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered June 8, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By postponing the defendant’s sentence indefinitely, and requiring him to complete a residential drug treatment program, as part of a plea agreement, the court did not improperly place the defendant on "interim probation” (cf., People v Rodney E., 77 NY2d 672). The condition of successful completion of the program was within the trial court’s authority to oversee and approve plea agreements. Consequently, the defendant was not entitled to withdraw his plea, and his sentence should stand (see, People v Avery, 85 NY2d 503). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.